       Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 1 of 28




                                 UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF LOUISIANA

THERONE MAGEE                             §     CIVIL ACTION NO.: 14-1554
                                          §
VERSUS                                    §     SECTION: H
                                          §
DISTRICT ATTORNEY WALTER REED,            §     MAGISTRATE: 1
ET AL                                     §
******************************************************************************
                       MEMORANDUM IN SUPPORT OF
                     MOTION FOR SUMMARY JUDGMENT

MAY IT PLEASE THE COURT:

          NOW INTO COURT, through undersigned counsel, come Defendants Sheriff Randy

Smith, in his capacity as Sheriff of St. Tammany Parish, successor in interest former Sheriff

Rodney J. “Jack” Strain, and Deputy Christopher Comeaux (collectively “Defendants”), who

respectfully submit the following Memorandum in Support of their Motion for Summary

Judgment, seeking dismissal of the claims made against them by Plaintiff, Therone Magee. Each

of Mr. Magee’s claims against Deputy Comeaux are barred by application of Heck v. Humphry1,

and the Plaintiff is likewise unable to offer any competent summary judgment evidence to

support his Monell claims against Sheriff Smith. Finally, the Plaintiff is unable to offer any

evidence that would indicate any conspiracy to violate his civil rights existed among the

members of the STPSO. As such, Mr. Magee’s claims against Sheriff Smith and the deputies are

wholly without merit and should be dismissed.

                          FACTUAL AND PROCEDURAL BACKGROUND

          Detective Stephens has previously moved for entry of summary judgment pursuant to

FRCP 56 based upon the Plaintiff’s claims arising out of his August 2011 arrest; however, as Mr.

Magee has alleged both Monell and conspiracy claims against Defendants, the factual particulars
1
    Heck v. Humphrey, 512 U.S. 477 (1994).

89211/461228
                                             Page 1
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 2 of 28




of the 2011 dates bear repeating. On or about August 19, 2011, Mr. Magee was arrested by

deputies of the St. Tammany Parish Sheriff’s Office (“STPSO”) Narcotics division pursuant to

an arrest warrant issued by the 22nd Judicial District Court.2 This warrant was signed by the

Honorable Judge Allison Penzato, and the underlying probable cause affidavit supporting this

warrant was sworn by Det. Brandon Stephens.3

                                        The 2011 Incident

         On April 23, 2011, a narcotics investigation was conducted by Det. Stephens along with

Detective Scott Crain and Sgt. Johnny Morse, all of whom worked for the STPSO. Det. Crain

participated in this investigation in an undercover capacity and participated in a controlled

purchase of approximately 4.5 grams of suspected powder-cocaine alongside a Cooperating-

Individual (“CI”), who helped facilitate the transaction. At the outset of this investigation on

April 23, 2011, at approximately 4:00 p.m., Sgt. Johnny Morse, Detectives Brandon Stephens,

Scott Crain, Thomas Schlesinger and Jed Sharp met the CI, and Det. Stephens conducted a

search of the CI’s person and vehicle to insure the integrity of the investigation and to make sure

no weapons or contraband were located in the vehicle or on the CI.4

         The target of this investigation was a Hispanic male subject, whom the CI knew as

“Brandon,” and this person was believed to be distributing retail quantities of powder cocaine in

the Mandeville and Covington, Louisiana. area.5 Following the search of the CI and his vehicle,

the CI placed a ca11 to "Brandon" in the presence of Detective Stephens.6 A meeting was

arranged between the Cl, "Brandon" and Detective Crain, who would be acting in an undercover



2
  R. Doc. 59, pg. 16, ¶ 16.
3
  See Rec. Doc. 83-7.
4
  Rec. Doc. 83-4, ¶¶ 8-9.
5
  Rec. Doc. 83-4, ¶ 6.
6
  Rec. Doc. 83-4, ¶ 10.

89211/461228
                                              Page 2
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 3 of 28




capacity, for the purpose of purchasing one quarter-ounce of powder cocaine for the amount of

$200.00.7

        Thereafter, Det. Crain was outfitted with a secreted audio recording device, known as a

“Kel,” and a plan was made to have Det. Crain ride along with the CI, in the CI’s vehicle, to the

target location to make a purchase of cocaine from “Brandon.”8 Detective Stephens provided

Detective Crain with $260.00 in United States Currency from the Sheriff’s Office Narcotics

Fund.9 The Kel allowed Sgt. Morse and Detectives Stephens, Schlesinger and Sharp to remotely

monitor the transaction while conducting surveillance on the CI’s vehicle and the target location

from afar.10

        At approximately 4:17 p.m., Detective Crain and the CI left the prearranged meeting

location and traveled towards the apartment complex. Detectives followed the CI vehicle,

keeping constant visual and audio surveillance. Detective Crain arrived at the target location at

approximately 4:23 p.m. Detectives positioned themselves in various areas surrounding the area

for safety purposes and to monitor the "Kel" audio device. 11 At approximately 4:23 p.m.,

Detective Crain arrived in the parking lot of the Mariners Village apartments, and parked near

apt# 125. The CI sent "Brandon" a text message advising they had arrived at the apartments.

Text messages were exchanged between the CI and Brandon regarding the sale of 4.5 grams of

cocaine for $260.00.12

        Following this text message conversation with "Brandon" regarding the price and

quantity of cocaine to be purchased, "Brandon" then instructed the CI and Det. Crain to meet him


7
  Rec. Doc. 83-4, ¶11.
8
  Rec. Doc. 83-4, ¶11.
9
  See Rec. Doc.83-4, ¶12; Rec. Doc.83-6, attached C-1, p. 2;
10
   See Rec. Doc.83-4, ¶12; Rec. Doc.83-6, attached C-1, p. 2;
11
   See Rec. Doc.83-4, ¶13; Rec. Doc.83-6, attached C-1, p. 2;
12
   See Rec. Doc.83-4, ¶14; Rec. Doc.83-6, attached C-1, p. 2;

89211/461228
                                                      Page 3
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 4 of 28




at a nearby Shell gas station to complete the purchase. 13 Following “Brandon’s” instruction to

meet him at the Shell station, Det. Crain advised, via the Kel, that the CI and Det. Crain had

observed "Brandon" walking through the parking lot near the CI vehicle. Det. Crain described

the subject as a light complexion, possible Hispanic male and stated he was walking around the

apartments.14

        Following this potential visual sighting of “Brandon,” the CI then texted “Brandon” and

asked whether he should then proceed to meet him at the Shell station.15 Thereafter, “Brandon”

responded: “Hold off on that. Man, that dude’s tripping. I got another cat that has it for two. Be

patient, I’ll holla when it’s all good. My bad pimp”16 Shortly after receiving this text that

“another cat” would be able to complete the transaction, another person entered the CI vehicle

and engaged in conversation with Det. Crain and the CI. The subject that entered the vehicle was

not the Hispanic male observed walking near the parking lot.17

        The subject advised his name was “Mike” and completed an illegal narcotics transaction

with Detective Crain by exchanging approximately four grams of what was purported to be

cocaine for $260. The subject was a black male, with a small, thin mustache, and a tattoo of the

state of Louisiana and words "Hot Boy" on his right outer bicep.18 The Black Male subject also

provided his phone number to Det. Crain and the CI if they desired to purchase additional

cocaine later that evening.19



13
   See Rec. Doc.83-4, ¶15; Rec. Doc.83-6, attached C-1, p. 2; Exhibit A, Rec. Doc.83-4, attachment A-1 at 15
minutes 40 seconds.
14
   See Rec. Doc.83-4, ¶16; Rec. Doc.83-6, attached C-1, p. 2; Exhibit A, Rec. Doc.83-4, attachment A-1 beginning
at 16 minutes 30 seconds
15
   See Rec. Doc.83-4, ¶17; Rec. Doc.83-4, attachment A-1 at 18 minutes 50 seconds.
16
   See Rec. Doc.83-4, ¶18; Rec. Doc.83-4, attachment A-1 at 20 minutes 40 seconds.
17
   See Rec. Doc.83-4, ¶19; Rec. Doc.83-4, attachment A-1 beginning at 22 minutes 5 seconds.
18
   See Rec. Doc.83-4, ¶20; Rec. Doc.83-6, attached C-1, p. 2; Exhibit A, Rec. Doc.83-4, attachment A-1 beginning
at 22 minutes 5 seconds.
19
   Rec. Doc. 83-4, ¶21.

89211/461228
                                                     Page 4
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 5 of 28




        Immediately following the Black Male subject’s exit from the vehicle, Det. Crain

advised, via the Kel, that the transaction was complete.20 Det. Crain also relayed to other officers

immediately after the transaction, via the Kel, that the subject was a black male, wearing a white

“wife-beater” and plaid, long shorts (red, blue, and white). Det. Crain also advised that the

subject had a tattoo of the state of Louisiana and words "Hot Boy" on his right outer bicep.21

        All parties arrived back at the prearranged meeting location at approximately 4:50 p.m.

Detective Crain handed Detective Stephens a clear plastic bag containing suspected powder

cocaine.22 Detective Stephens weighed the bag which had an approximate weight of 4.5 grams.23

Detective Stephens seized the suspected powder cocaine as evidence. 24 Detective Stephens later

seized the Kel audio recording as evidence.25

        Detective Crain advised Detective Stephens that upon arriving in the parking lot of the

apartment complex, contact was made with "Brandon" via text messages. 26 Detective Crain

advised that after haggling with "Brandon" over the price and amount of cocaine that they came

to an agreement of 4 grams for the amount of $260.27 Detective Crain stated that he observed

"Brandon" walk past the CI vehicle and behind another set of apartments.28 Detective Crain

stated that he also observed the Black Male subject walk to the same area but lost sight of both

subjects.29 Detective Crain stated that a few moments later, the Black Male subject got into the

back seat of the CI vehicle.30 Detective Crain stated that Black Male subject handed him a clear


20
   Rec. Doc. 83-4, ¶22.
21
   See Rec. Doc.83-4, ¶22; Rec. Doc.83-4, attachment A-1 at 24 minutes 28 seconds.
22
   Rec. Doc. 83-4, ¶23.
23
   Rec. Doc. 83-4, ¶23.
24
   Rec. Doc. 83-4, ¶23.
25
   Rec. Doc. 83-4, ¶23.
26
   Rec. Doc. 83-4, ¶23.
27
   See Rec. Doc.83-4, ¶23; Rec. Doc.83-6, attached C-1, pp.2-3.
28
   Rec. Doc. 83-4, ¶24.
29
   Rec. Doc. 83-4, ¶24.
30
   Rec. Doc. 83-4, ¶24.

89211/461228
                                                     Page 5
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 6 of 28




plastic bag containing suspected powder cocaine and that he handed the Black Male subject

$260.00 in Unites States currency, thus completing an illegal narcotics transaction.31 Detective

Crain also informed Detective Stephens that the subject provided him with a cell phone number

and instructed him to call later in the evening if he decided he wanted to purchase more

cocaine.32

        Given the description of the subject and tattoos, the area in which the transaction

occurred and Detectives Stephens’ knowledge from a past narcotics investigation, Detective

Stephens was able to obtain a booking photo of Mr. Magee from the Sheriff’s Office

computerized data system.33 Detective Stephens was able to obtain the name of Mr. Magee by

running a license plate of a vehicle that was involved in a past narcotics investigation. 34

Detective Stephens ran the license plate, La. Plate # TGW 617, through the STPSO computer

system which showed that Mr. Magee had been stopped on a traffic stop driving that vehicle and

that the vehicle was a black Saturn VUE.35 Detective Stephens asked Detective Crain if he had

observed that vehicle in the parking lot of the apartment complex and Detective Crain stated that

he had seen the Black Male subject and "Brandon" hanging out in front of apartment #125 and

that there had been a black Saturn VUE parked in front of that apartment as well.36

        Detective Stephens showed a photograph of Plaintiff, Therone Magee, to Det. Crain to

determine whether the Plaintiff was the same individual who had entered the CI’s vehicle to

conduct the narcotics sale.37 Detective Stephens decision to show this photo was based upon the

description of the subject and tattoos, the area in which the transaction occurred and Detectives

31
   Rec. Doc. 83-4, ¶24.
32
   See Rec. Doc.83-4, ¶24; Rec. Doc.83-6, attached C-1, p. 3.
33
   Rec. Doc.83-6, attached C-1, p. 3.
34
   Rec. Doc.83-6, attached C-1, p. 3.
35
   See Rec. Doc.83-4, ¶25; Rec. Doc.83-6, attached C-1, p. 3.
36
   See Rec. Doc.83-4, ¶26; Rec. Doc.83-6, attached C-1, p. 3.
37
   Rec. Doc. 83-4, ¶27; Rec. Doc.83-6, attached C-1, p. 3.

89211/461228
                                                      Page 6
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 7 of 28




Stephens’ knowledge from a past narcotics investigation.38 Detective Crain stated the subject in

the picture was the same subject who had sold him the powder cocaine and executed an affidavit

of identification attesting that he was familiar with the photo of Mr. Magee by personal contact

during the course of the cocaine transaction earlier that day.39

        On April 25, 2011 Detective Stephens spoke with the office of Probation and Parole, who

advised that Mr. Magee was on parole. Detective Stephens was able to confirm through

Probation and Parole that Mr. Magee had the exact same tattoos as Detective Crain had described

on the subject who sold him the powder cocaine.40 Furthermore, the STPSO crime laboratory

concluded the substance obtained by Det. Crain during the purported drug deal was in fact

cocaine HC1 (Schedule II).41

        Following his arrest on August 19, 2011, the District Attorney charged Mr. Magee by

felony bill of information with Distribution of Cocaine under La. R.S. § 40:967A(1) . On July 9,

2013, Mr. Magee was tried and acquitted of that charge.42 Approximately 360 days after his

acquittal, on July 3, 2014, Mr. Magee filed the instant §1983 lawsuit.43

                                               The 2016 Incident

        Following the institution of this action, Mr. Magee was again arrested by officers of the

STPSO. In particular, in the evening hours of February 14, 2016, STPSO Deputy Chris Comeaux

observed a red Toyota sedan make a left-hand turn in Mandeville, Louisiana, without stopping at




38
   See Rec. Doc.83-4, ¶27; Rec. Doc.83-6, attached C-1, p. 3.
39
   See Rec. Doc.83-4, ¶28; Rec. Doc.83-9.
40
   See Rec. Doc.83-6, attachment C-1, p. 3.
41
   Rec. Doc.83-6, attachment C-3.
42
   See “Charges for Docket# 512674,” a copy of which is attached as Exhibit “A”; R. Doc. 53, pg. 7, ¶ 27.
43
   See R. Doc. 1.

89211/461228
                                                      Page 7
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 8 of 28




a posted stop sign.44 Deputy Comeaux then initiated a traffic-stop on this vehicle for its failure to

stop at the stop-sign, and Mr. Magee turned out to be the driver.45

        Deputy Comeaux obtained identifying information from both the driver and his passenger

and learned that the driver was Mr. Magee, and his passenger was a woman named Skylar

Landor.46 Mr. Magee informed Deputy Comeaux that he did not have a license and that the

vehicle was not his, but he did inform Deputy Comeaux that he and Ms. Landor had borrowed

the vehicle from a friend while attending a wedding.47 Because Mr. Magee was in an excited and

agitated state, Deputy Comeaux had difficulty understanding how exactly Mr. Magee had come

into possession of the motor vehicle.48

        Deputy Comeaux then learned that the wedding was in the area of Monroe Street near

Lamarque Street in Mandeville, and that Mr. Magee and his passenger were coming from

Greenleaves Boulevard.49 Based upon his knowledge of the area, Deputy Comeaux concluded

Mr. Magee would have had no reason to turn onto Carrol Street initially and being in the area of

Oak Street except to elude his patrol unit.50 As he continued his investigation and talked with Mr.

Magee, Deputy Comeaux then realized he was familiar with Mr. Magee from his time in the

STPSO Narcotics Division.51 In fact, Deputy Comeaux was familiar with the fact that Mr. Magee

was someone who had sold illegal drugs in the past and may be resistant to police officers.52

        Based upon these facts, Deputy Comeaux requested Mr. Magee exit the vehicle and place

his hands on the roof of the car in order to allow the officer to conduct a pat-down for officer
44
   Exhibit A, Affidavit of Chris Comeaux, ¶¶4-5
45
   Exhibit A, Affidavit of Chris Comeaux, ¶7; Transportation Audio, 2:40-46 (“I understand the stop-sign and all of
that.”)
46
   Exhibit A, Affidavit of Chris Comeaux, ¶10.
47
   Exhibit A, Affidavit of Chris Comeaux, ¶10.
48
   Exhibit A, Affidavit of Chris Comeaux, ¶10.
49
   Exhibit A, Affidavit of Chris Comeaux, ¶11.
50
   Exhibit A, Affidavit of Chris Comeaux, ¶11.
51
   Exhibit A, Affidavit of Chris Comeaux, ¶12.
52
   Exhibit A, Affidavit of Chris Comeaux, ¶12.

89211/461228
                                                      Page 8
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 9 of 28




safety.53 Mr. Magee complied and exited his vehicle. He then placed his hands on the roof of his

vehicle as Deputy Comeaux instructed.54 Deputy Comeaux began a pat down of Mr. Magee and

asked Mr. Magee if he had anything on his person that may cut, stick and/or poke [him].55 Mr.

Magee’s response to this question was initially, “no.”56 However, he then suddenly reached for

his pants pocket and stated he may have a pocket knife.57

        Deputy Comeaux then immediately placed Mr. Magee’s hands back onto the roof of the

vehicle and asked him not to reach for anything while the pat down was being conducted.58

During the course of this pat down, Deputy Comeaux detected the distinct odor of burnt

marijuana on Mr. Magee’s person, and Deputy Comeaux asked Mr. Magee if he was in

possession of or using marijuana.59 Mr. Magee responded that he was neither in possession of or

using marijuana.60 Once the pat down was complete, Deputy Comeaux escorted Mr. Magee to

the rear of the vehicle and requested Ms. Landor exit.61 Ms. Landor complied with Comeaux’s

request, but she became agitated that Deputy Comeaux had asked her to exit the vehicle.62

        Deputy Comeaux then observed Ms. Landor had been sitting on a folding pocket-knife.63

Deputy Comeaux, Mr. Magee and the passenger then waited for a secondary STPSO unit to

arrive and assist; however, during their conversations, Deputy Comeaux had to instruct Mr.

Magee to stand still and keep his hands on the vehicle.64 Mr. Magee refused to follow these



53
   Exhibit A, Affidavit of Chris Comeaux, ¶13.
54
   Exhibit A, Affidavit of Chris Comeaux, ¶14.
55
   Exhibit A, Affidavit of Chris Comeaux, ¶14.
56
   Exhibit A, Affidavit of Chris Comeaux, ¶14.
57
   Exhibit A, Affidavit of Chris Comeaux, ¶14.
58
   Exhibit A, Affidavit of Chris Comeaux, ¶15.
59
   Exhibit A, Affidavit of Chris Comeaux, ¶16
60
   Exhibit A, Affidavit of Chris Comeaux, ¶16.
61
   Exhibit A, Affidavit of Chris Comeaux, ¶17.
62
   Exhibit A, Affidavit of Chris Comeaux, ¶17.
63
   Exhibit A, Affidavit of Chris Comeaux, ¶18.
64
   Exhibit A, Affidavit of Chris Comeaux, ¶19

89211/461228
                                                 Page 9
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 10 of 28




simple instructions; he would remove his hands from the vehicle and walk around. 65 Deputy

Comeaux believed Mr. Magee was familiar with the area and suspected that Mr. Magee’s

behavior was an attempt to distract the deputy so that he could escape on foot when the

opportunity presented itself.66 Moments later, Mr. Magee left the rear of the vehicle and entered

the driver’s door of the car.67

        Considering the knife was still on the passenger seat, Deputy Comeaux quickly relocated

to Mr. Magee, grasped the rear of his shirt and escorted him back to the rear of the vehicle. 68

Due to the deteriorating situation, Deputy Comeaux removed his hand-cuffs from his belt and

explained to Mr. Magee that he was not under arrest but being detained until a support unit could

arrive to assist; however, Mr. Magee became combative upon hearing the sound of the

handcuffs.69 Mr. Magee attempted to pull his right hand forward and away from Deputy

Comeaux and move to the front of the car, trying to free himself from Deputy Comeaux.70

        Deputy Comeaux was then able to secure one handcuff on the right wrist; however, Mr.

Magee then was able to maneuver himself from Deputy Comeaux’s grip and began fighting his

way towards the front of the vehicle.71 Deputy Comeaux then regained control of Mr. Magee’s

right wrist and arm, but Mr. Magee then made repeated elbow strikes against Deputy Comeaux.72

Deputy Comeaux was ultimately able to force Mr. Magee into the driver’s doorway and onto the

driver’s seat and issued loud verbal commands to Mr. Magee requesting he stop resisting. 73

Deputy Comeaux then attempted to restrain Mr. Magee’s left wrist with the handcuff; however,

65
   Exhibit A, Affidavit of Chris Comeaux, ¶20.
66
   Exhibit A, Affidavit of Chris Comeaux, ¶20.
67
   Exhibit A, Affidavit of Chris Comeaux, ¶21.
68
   Exhibit A, Affidavit of Chris Comeaux, ¶21.
69
   Exhibit A, Affidavit of Chris Comeaux, ¶¶ 22-23.
70
   Exhibit A, Affidavit of Chris Comeaux, ¶ 24
71
   Exhibit A, Affidavit of Chris Comeaux, ¶ 25.
72
   Exhibit A, Affidavit of Chris Comeaux, ¶ 25.
73
   Exhibit A, Affidavit of Chris Comeaux, ¶¶ 25-26.

89211/461228
                                                      Page 10
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 11 of 28




the two’s struggle continued and Deputy Comeaux sustained an abrasion to the center knuckle of

the middle finger on his right hand.74 Moments following this cut to his finger, Deputy Comeaux

finally secured Mr. Magee’s left wrist in handcuffs.75

        Backup eventually arrived at 11:06 p.m. when Deputy Terry Poynter of the STPSO

arrived on the scene. Deputy Comeaux then advised Mr. Magee that he was being placed under

arrest for resisting an officer and battery of a police officer, and Deputy Comeaux then placed

Mr. Magee into the rear of Deputy Comeaux’s patrol vehicle.76 Thereafter, Deputy Comeaux

then proceeded to conduct a search of the vehicle for any contraband Mr. Magee may have been

attempting to conceal (such as marijuana considering Deputy Comeaux’s previous detection of

the odor of burnt marijuana) as well as to collect the knife from the passenger seat.77

        Alongside the knife, Deputy Comeaux observed several empty flavored cigar packages,

which Deputy Comeaux knew were typically used by individuals to roll marijuana blunts.78

Based upon the odor of marijuana and the presence of the empty cigar wrappers, Deputy

Comeaux suspected marijuana may have been in the vehicle.79 In the center console of the

vehicle, Deputy Comeaux found a cellophane cigarette wrapper, which contained a small piece

of vegetable matter.80 The wrapper and vegetable matter were collected and submitted for

scientific testing.81 Deputy Comeaux found additional vegetable matter directly beneath the




74
   Exhibit A, Affidavit of Chris Comeaux, ¶ 26.
75
   Exhibit A, Affidavit of Chris Comeaux, ¶ 26.
76
   Exhibit A, Affidavit of Chris Comeaux, ¶ 27.
77
   Exhibit A, Affidavit of Chris Comeaux, ¶ 28.
78
   Exhibit A, Affidavit of Chris Comeaux, ¶ 29.
79
   Exhibit A, Affidavit of Chris Comeaux, ¶ 29.
80
   Exhibit A, Affidavit of Chris Comeaux, ¶ 29.
81
   Exhibit A, Affidavit of Chris Comeaux, ¶ 29.

89211/461228
                                                  Page 11
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 12 of 28




parking brake lever and alongside the driver’s seat.82 This material was also marked and

submitted as evidence for scientific analysis.83

        Deputy Comeaux also ran a records check and learned Mr. Magee’s license was

suspended and he had a warrant for his arrest for failure to appear.84 As a result, Mr. Magee was

placed under arrest for the following violations:

        1. La. R.S. 40:966E, Possession of a Schedule I controlled dangerous substance;

        2. La. R.S. 14:34.2, Battery on a police officer;

        3. La. R.S. 14:108.2, Resisting an officer with force or violence;

        4. La. R.S. 32:415, Driving under suspension;

        5. La. R.S. 32:57.1, Failure to appear, warrant number 393096.85

        Deputy Comeaux then proceeded to transport Mr. Magee to the St. Tammany Parish Jail

for booking on these offenses.86 While en route, Deputy Comeaux activated his digital voice

recorder and again issued the Miranda warning, and Mr. Magee indicated he understood the

reading of his rights.87 Mr. Magee and Deputy Comeaux talked about the events that had

transpired that evening. In particular, Mr. Magee indicated he was “sorry” Deputy Comeaux had

cut his finger during the encounter and that he wasn’t trying to hurt the deputy. 88 Mr. Magee also

told Deputy Comeaux that he was not trying to hurt the deputy because he “didn’t do nothing

wrong,” and Mr. Magee repeated his belief that Deputy Comeaux had not done anything wrong

several times.89

82
   Exhibit A, Affidavit of Chris Comeaux, ¶ 30.
83
   Exhibit A, Affidavit of Chris Comeaux, ¶ 30.
84
   Exhibit A, Affidavit of Chris Comeaux, ¶ 33.
85
   Exhibit A, Affidavit of Chris Comeaux, ¶ 33.
86
   Exhibit A, Affidavit of Chris Comeaux, ¶ 34.
87
   Exhibit A, Affidavit of Chris Comeaux, ¶ 35.Transportation Audio at 0:28-53.
88
   Transportation Audio at 1:46-2:10.
89
   Transportation Audio, at 4:45-5:30. Mr. Magee continues to repeat his belief that Deputy Comeaux had not done
anything wrong to him throughout the course of this recording.

89211/461228
                                                     Page 12
     Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 13 of 28




        On April 30, 2016, the District Attorney for the 22nd Judicial District Court charged Mr.

Magee via felony bill of information with one count of resisting an officer with force or

violence.90 The D.A. also charged Mr. Magee with the following counts via misdemeanor bill of

information: one count of possession of marijuana –first offense, one count of battery of a police

officer, one count of running a stop sign, and one count of operating a vehicle while license

suspended/revoked/canceled.91

        The State then proceeded with its prosecution of Mr. Magee on these counts. Following

initial rounds of motions practice, Mr. Magee appeared in open court on June 11, 2018. 92 At that

time, Mr. Magee, through counsel, asked leave of Court to withdraw his previously entered plea

of not guilty and entered a plea of guilty to the charge of resisting an officer with force or

violence in violation of La. R.S. 14:108.2. Mr. Magee also withdrew his pleas of not guilty the

count of violating La. R.S. 40:966(1)(a)(i), possession of marijuana –first offense, as well as the

count of violating La. R.S. 14:34.2, battery of a police officer and entered a plea of guilty.

         On September 11, 2019, Defendants propounded requests for admissions regarding the

entry of these guilty pleas.93 In particular, Defendants requested Mr. Magee admit to the

following facts:

        1. That the Plaintiff entered a plea of guilty to violating La. R.S. 14:34.2 (“Battery of a

             police officer”) on June 11, 2018;

        2. That the Plaintiff’s guilty plea on June 11, 2018 arose out of the events described

             within his Fourth Amended and Supplemental Complaint at paragraphs 32-44;




90
   Exhibit B, Felony Bill of Information.
91
   Exhibit C, Misdemeanor Bill of Information.
92
   Exhibit D, Transcript of June 11, 2018 Boykin Hearing.
93
   Exhibit E, September 11, 2019 Discovery Requests.

89211/461228
                                                     Page 13
   Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 14 of 28




       3. That the Plaintiff entered a plea of guilty to violating La. R.S. 40:966(1)(a)(i)

           (“Possession of marijuana-first offense) in conjunction with the events described

           within his Fourth Amended and Supplemental Complaint at paragraphs 32-44;

       4. That the Plaintiff had an opportunity to contest the validity and constitutionality the

           investigative stop that produced the marijuana recovered by Deputy Comeaux on

           February 14, 2016 prior to withdrawing his not-guilty plea and pleading guilty to

           possession of marijuana.

       5. That the Plaintiff had an opportunity to contest the validity and constitutionality of

           the vehicle search that produced the marijuana recovered by Deputy Comeaux on

           February 14, 2016 prior to withdrawing his not-guilty plea and pleading guilty to

           possession of marijuana;

       6. That Deputy Comeaux, at approximately 8:54 p.m. on February 14, 2016, did observe

           Mr. Magee turn left onto Villere Street from Carroll Street in Mandeville, LA without

           stopping at a posted stop sign;

       7. That the Plaintiff entered a plea of guilty to violating La. R.S. 40:969C (“Possesion of

           a Schedule IV Controlled Dangerous Substance) on June 11, 2018; and

       8. That none of the Plaintiff’s June 11, 2018 guilty pleas have been reversed on direct

           appeal, expunged by executive order, declared invalid by a state tribunal authorized to

           make such a determination, or called into question by a federal court’s issuance of a

           writ of habeas corpus.

       Thirty days passed following the propounding of these requests for admission without

response from Mr. Magee. In fact, it was only on November 4, 2019 (nearly sixty days following




89211/461228
                                             Page 14
          Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 15 of 28




     these requests) that Mr. Magee issued any responses94 to this discovery; however, Mr. Magee’s

     failure to timely respond and/or object to these requests for admission has resulted in these

     matters being deemed admitted.95

                                             LAW AND ARGUMENT

I.           The Standard for Granting Summary Judgment

             Fed. R. Civ. Pro. 56 authorizes and governs the motion for summary judgment in federal

     court. The rule mandates that a granting of summary judgment is appropriate “if the movant

     shows that there is no genuine dispute as to any material fact and the movant is entitled to

     judgment as a matter of law.”96 A massive body of jurisprudence has arisen regarding its

     application. What follows is a summary of several of those principles, along with a brief

     explanation of their relevance to this motion.

             First, as a general rule, the moving party has the initial burden under Rule 56 of

     establishing that there are no issues of material fact and that it is entitled to judgment in its favor

     as a matter of law.97 But the mere existence of some alleged factual dispute will not defeat an

     otherwise properly supported motion. Only disputed facts that might affect the outcome of the

     lawsuit under governing law will preclude summary judgment.98 This principle is important here

     because the Plaintiff likely will point to fact issues that he asserts are still in dispute, but that are

     actually irrelevant to Defendant’s arguments. In addition, a moving party can win summary

     judgment by simply pointing the court to the total absence of evidence supporting one element of




     94
        Exhibit F, Plaintiff’s untimely discovery responses.
     95
        Fed. R. Civ. Pro. 36.
     96
        Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23, 106 S. Ct. 2548, 91.
     97
        Breen v. Texas A&M University, 485 F.3d 325, 331 (5th Cir. 2007); Rivera v. Houston Independent School
     District, 349 F.3d 244, 246-47 (5th Cir. 2003).
     98
        Condiff v. R.D. Werner Company, Inc., 2003 WL 21977167, *1 (E.D. La. 2003).

     89211/461228
                                                         Page 15
      Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 16 of 28




a non-movant’s claim, if the non-movant will bear the burden of proof on that claim at trial.99

         Second, once the mover’s initial burden is satisfied, the opposition must then “go beyond

the pleadings and by [their] own affidavits, or by [some other allowable means] and must

designate ‘specific facts showing that there is a genuine issue for trial.’”100 A fact is material for

purposes of summary judgment only when it might affect the outcome of the suit under the

governing law, and a fact is genuinely in dispute only if a reasonable jury could return a verdict

for the nonmoving party based on the evidence submitted.101 Thus, the plaintiff cannot simply

rest on the allegations in his pleadings: “there is no issue for trial unless there is sufficient

evidence favoring the nonmoving party for a jury to return a verdict for that party. . . . If the

evidence is merely colorable, or is not significantly probative, summary judgment may be

granted.”102 Third, conclusory allegations and unsubstantiated assertions unsupported by specific

facts will not prevent granting of summary judgment; the plaintiff cannot rest on allegations

alone to get to a jury.103

         In fact, the Fifth Circuit requires the nonmoving party to tender what it has called

“significant” and “probative” evidence in order to rebut a properly-supported summary-judgment

motion.104 Here, the Plaintiff has no significant, probative evidence in his favor. This burden

placed on the non-mover to offer countervailing evidence is a heavy one. In fact, one court has




99
   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
100
    Celotex Corporation v. Catrett, 477 U.S. at 324, 106 S. Ct. at 2553, (1986), quoting Fed. R. Civ. P. 56(e); In re
Ark-La-Tex Timber Company, Inc., 482 F.3d 319 (5th Cir. 2007).
101
    Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006).
102
    Thomas v. Barton Lodge II, Ltd., 174 F.3d 636, 644 (5th Cir. 1999).
103
    Duffie v. United States, 600 F.3d 362, 371 (5th Cir. 2010), cert. denied --- U.S. ---, 131 S. Ct. 355, 178 L.Ed.2d
149 (2010); Turner v. Baylor Richardson Medical Center, 476 F.3d 337, 345 (5th Cir. 2007) Whitt v. Stephens
County, 529 F.3d 278, 283 n. 8 (5th Cir. 2008).
104
    Whitt v. Stephens County, 529 F.3d 278, 283 n. 8 (5th Cir. 2008).

89211/461228
                                                        Page 16
            Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 17 of 28




      expressed, in rather blunt terms, that summary judgment is the stage of the proceeding for

      plaintiffs “to put up or shut up.”105

II.           PLAINTIFF’S CLAIMS AGAINST COMEAUX ARE BARRED UNDER
              HECK V. HUMPHRIES

              Under Heck v. Humphrey, a plaintiff seeking to recover for alleged constitutional

      violations with respect to conviction, imprisonment, or other harms caused “whose unlawfulness

      would render a conviction or sentence invalid must prove that the conviction or sentence has

      been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

      authorized to make such determination, or called into question by a federal court's issuance of a

      writ of habeas corpus.”106 The “core of Heck is a proscription against allowing a civil tort suit to

      cast doubt on a criminal conviction.”107 If the civil claim would contradict the conviction or

      sentence and the plaintiff has failed to satisfy the Heck requirements, the Fifth Circuit directs

      lower courts to dismiss the party's claims “with prejudice to their being asserted again until the

      Heck conditions are met.”108

                                           Heck and Excessive Force Claims

              The Fifth Circuit has recognized that “certain convictions will prevent a plaintiff from

      bringing an excessive force claim.”109 For example, “a Louisiana conviction for battery of an

      officer - a crime for which justification is an affirmative defense - prevents the plaintiff from




      105
          Weinstock v. Columbia University, 224 F.3d 33, 41 (2nd Cir. 2000), cert. denied 540 U.S. 811, 124 S. Ct. 53,
      157 L.Ed.2d 24 (2003), quoting Fleming James, Jr. & Geoffrey C. Hazard, Jr., CIVIL PROCEDURE 150 (2d
      ed.1977); see also Ankum v. White Consolidated Industries, 1992 WL 236961, *5 (E.D. La. 1992) (“The party
      moving for summary judgment need not negate an element necessary for the other's case; he simply can ask the
      other party to ‘put up or shut up.’ The opposing party then must go beyond the pleadings and offer proof of his
      claim.”)
      106
          512 U.S. 477, 486-87 (1994).
      107
          Bush v. Strain, 2004 U.S. Dist. LEXIS 9358, *11 (E.D. La. 2004).
      108
          DeLeon v. City of Corpus Christi, 488 F.3d 649, 657 (5th Cir. 2007).
      109
          See Arnold v. Town of Slaughter, 100 Fed. Appx. 321, 323 (5th Cir. 2004).

      89211/461228
                                                            Page 17
      Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 18 of 28




suing for excessive force in connection with the incident.”110 Therefore, “the Heck determination

of whether such claims are barred is analytical and fact-intensive, requiring us to focus on

whether success on the excessive force claim requires negation of an element of the criminal

offense or proof of a fact that is inherently inconsistent with one underlying the criminal

conviction.”111

         In Arnold, the plaintiff was convicted of resisting an officer, which is a violation of La.

R.S. 14:108.112 Although the statute “provides many ways of committing the offense, the judge

in the criminal trial found that Arnold resisted an officer by being hostile and threatening and by

initiating confrontation.”113 Despite the judge’s determination that the plaintiff was hostile,

belligerent, and initiated a physical confrontation with the police, the plaintiff brought a lawsuit

for the use of excessive force and alleged that he did nothing wrong and was “viciously attacked

for no reason.”114 Considering the plaintiff’s conviction of resisting an officer, the District Court

determined that his excessive force and false arrest claims were improper challenges to his state-

court conviction.115 On appeal, the 5th Circuit affirmed and noted that the suit “squarely

challenges the factual determination that underlies his conviction for resisting an officer. If

Arnold prevails, he will have established that his criminal conviction lacks any basis. Therefore,

this lawsuit challenges the validity of Arnold's conviction and is barred by Heck.”116

         In Deleon v. City of Corpus Christi, the plaintiff attempted to plead a claim of excessive

force; however, the plaintiff had previously confessed and plead guilty to a charge of aggravated



110
    Id. (citing Hudson v. Hughes, 98 F.3d 868, 873 (5th Cir. 1996)).
111
    Bush v. Strain, 513 F.3d 492, 497 (5th Cir. 2008) (emphasis added).
112
    Arnold, 100 Fed. Appx. at 323.
113
    Id.
114
    Id.
115
    Id. at 322.
116
    Id. at 324-25.

89211/461228
                                                      Page 18
      Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 19 of 28




assault of a police officer.117 Even in spite of this guilty plea, Deleon’s complaint maintained that

“he did nothing wrong, that he simply defended himself, against mace, baton, and then gun, as

the violence escalated.”118 On appeal, the 5th Circuit found that there was “no alternative

pleading or theory of recovery that would allow this claim for excessive force to proceed without

interfering with the Texas proceeding against Deleon for aggravated assault on an officer.”119

Therefore, the Court affirmed the District Court’s decision applying Heck to Deleon’s claims.

         Here, just as in Arnold and Deleon, Mr. Magee has alleged a cause of action for excessive

force and unlawful arrest related to the encounter on February 14, 2016. In particular, Mr. Magee

has alleged that he was thrown by Deputy Comeaux “to the pavement forcefully, and without

cause, and with no resistance.”120 Heck must apply to these claims.121 La. R.S. 14:108 requires

the State to prove a defendant’s “intentional interference with, opposition or resistance to…an

individual acting in his official capacity and authorized by law to make a lawful arrest …when

the offender knows or has reason to know that that the [officer]…is acting in his official

capacity.122 Therefore, Mr. Magee’s guilty plea to the crime of resisting an officer contains an

implicit legal conclusion: Deputy Comeaux had probable cause to effect this arrest.123

         Mr. Magee has pleaded guilty to battery on a police officer and resisting an officer with

force or violence related to the events at issue; therefore, just as in Arnold, this suit “squarely

challenges the factual determination that underlies his conviction for resisting an officer. If [he]




117
    Deleon v. City of Corpus Christi, 488 F.3d 649, 651 (5th Cir. 2007)
118
    Id. at 656.
119
    Id.
120
    Rec. Doc. 59, ¶34.
121
    See Hainze v. Richards, 207 F.3d 795, 799 (5th Cir. 2000); Foster v. City of Addis, 2014 U.S. Dist. LEXIS
156426 (M.D. La. 2014) (holding that Heck barred a plaintiff's assault and battery claims because they were
inconsistent with her conviction for resisting an officer).
122
    La. R.S. 14:108(A).
123
    See Johnson v. Thibodaux City, 887 F.3d 726, 733 (5th Cir. 2018).

89211/461228
                                                      Page 19
             Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 20 of 28




       prevails, he will have established that his criminal conviction lacks any basis. Therefore, this

       lawsuit challenges the validity of [Mr. Magee’s] conviction and is barred by Heck.”124

                                     Heck and Unlawful Search and Seizure Claims

                Mr. Magee’s complaint also challenges the search by Deputy Comeaux of the motor

       vehicle he was driving on the night of February 14, 2016. Just as with his excessive force claims,

       Mr. Magee’s unlawful search and seizure claims must be dismissed pursuant to Heck as he has

       previously plead guilty to possession of a controlled dangerous substance that would not have

       been recovered if not for the very searches that are now challenged in this action.125

                Mr. Magee is unable to show that the stop and search of the motor vehicle was itself

       unlawful, and this failure alone forecloses any claims under § 1983 related to the search.

       Notwithstanding the propriety of this search, Mr. Magee’s claims regarding this search must

       nonetheless be dismissed pursuant to Heck as the evidence obtained from this search formed the

       underlying factual basis for his guilty plea. As such, Mr. Magee cannot collaterally attack the

       propriety of this search until his state court conviction for possession of a controlled dangerous

       substance is expunged or otherwise set aside.

III.            ALL OFFICIAL CAPACITY CLAIMS SHOULD BE DISMISSED

                Sheriff Smith is sued in his official capacity.126 A suit against a government official in his

       official capacity "generally represent[s] only another way of pleading an action against an entity
                                                127
       of which an officer is an agent."              "It is not a suit against the official personally, for the real


       124
           Arnold, 100 Fed. Appx at 324-25; see also Price v. City of Rayne, 2016 U.S. Dist. LEXIS 27909 (W.D.La. Mar.
       3, 2016) (“[W]hen a plaintiff contends that he did not resist arrest, that is, that he committed no offense and was
       instead unjustly victimized, the Fifth Circuit has uniformly concluded that his excessive force claim is Heck barred
       because the excessive force claim necessarily attacks the validity of the conviction for resisting arrest.”).
       125
           See Exhibit E, p. 19, ll. 24-32, p. 20, ll. 1-6.
       126
           Rec. Doc. 59, ¶5(D).
       127
           Ky. v. Graham, 473 U.S. 159, 165 (1985) (quoting Monell v. New York City Dept. of Social Services, 436 U.S.
       658, 690, n. 5).

       89211/461228
                                                              Page 20
      Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 21 of 28




party in interest is the entity."128 "[A] plaintiff seeking to recover on a damages judgment in an

official-capacity suit must look to the government entity itself."129 "[E]very sheriff in Louisiana

is a political subdivision unto himself, and there is no such thing as a 'Parish Sheriff's

Department' or 'Parish Sheriff's Office.'"130 Thus, "official capacity claims" against Sheriff Smith

are really claims against the St. Tammany Parish Sheriffa political subdivision of the State of

Louisiana.131

        The United States Supreme Court has said that "official policy must be 'the moving force

of the constitutional violation' in order to establish the liability of a government body under §

1983."132 In other words, "it is when execution of a government's policy or custom, whether

made by its lawmakers or by those whose edicts or acts may fairly be said to represent official

policy, inflicts the injury that the government as an entity is responsible under § 1983."133

        The Fifth Circuit has defined official policy or custom as:

        1. A policy statement, ordinance, regulation, or decision that is officially adopted
        and promulgated by the municipality's lawmaking officers or by an official to
        whom the lawmakers have delegated policy-making authority; or

        2. A persistent, widespread practice of city officials or employees, which,
        although not authorized by officially adopted and promulgated policy, is so
        common and well settled as to constitute a custom that fairly represents municipal
        policy. Actual or constructive knowledge of such custom must be attributable to
        the governing body of the municipality or to an official to whom that body had
        delegated policy-making authority.134




128
    Id. at 166 (emphasis original).
129
    Id.
130
    Powe v. May, 2003 U.S. App. LEXIS 28628, pp. 2–3 (5th Cir. 2003) (citations omitted); see also Cozzo v.
Tangipahoa Parish Council-President Gov't, 279 F. 3d 273, 283 (5th Cir. 2002) (same proposition). Sheriff Smith
is, for all intents and purposes, the "political subdivision."
131
    See La. Const. art V, § 27; La. R.S. 13:5102.B.
132
    Polk County v. Dodson, 454 U.S. 312, 326 (1981) (quoting Monell, 436 U.S. at 694).
133
    Monell, 436 U.S. at 694.
134
    Johnson, 958 F. 2d at 94 (citation omitted).


89211/461228
                                                    Page 21
         Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 22 of 28




             Here, Mr. Magee is unable to introduce any evidence to show that his alleged

      constitutional injuries were actually caused by any official policy or custom of the STPSO. In

      fact, considering Mr. Magee is unable to withstand summary judgment on either of the individual

      claims raised against the STPSO deputies, this Court may summarily dispose of any claims to

      Monell liability as the Plaintiff cannot shown any violations of his rights under § 1983

      committed by STPSO members. All such claims should be dismissed, with prejudice.

IV.          DEPUTY COMEAUX IS ALSO ENTITLED TO QUALIFIED IMMUNITY

             To the extent the Court holds any claim against Deputy Comeaux is not barred under

      Heck, Deputy Comeaux nonetheless is entitled to the protections of qualified immunity. The

      general rules regarding summary judgment are even further manifest when dealing with claims

      asserted under § 1983 where the defendant raises qualified immunity as a defense, as this

      Defendant has done here. As summarized by one court:

             The usual summary judgment burden of proof is altered in the case of a qualified
             immunity defense. Although qualified immunity is called an affirmative defense,
             the defendant asserting qualified immunity does not have the burden to establish
             it. Rather, it is the plaintiff whose burden it is to negate the assertion of
             qualified immunity, once it is raised. An official need only plead his good faith,
             which then shifts the burden to the plaintiff, who must rebut the defense by
             establishing that the official's allegedly wrongful conduct violated clearly
             established law. The plaintiff, bearing the burden of negating the defense, cannot
             rest on conclusory allegations and assertions, but must demonstrate genuine issues
             of material fact regarding the reasonableness of the official's conduct.135

             As this Court has stated, qualified immunity protects “all but the plainly incompetent or

      those who knowingly violate the law” in situations in which “existing precedent . . . placed the




135
   Tolan v. Cotton, 854 F.Supp.2d 444, 463 (S.D. Tex. 2012)(emphasis added)(internal citations omitted),
affirmed 713 F.3d 299 (5th Cir. 2013), reversed on other grounds --- U.S. ---, 134 S. Ct. 1861, 188
L.Ed.2d 895 (2014) (emphasis added).

      89211/461228
                                                         Page 22
         Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 23 of 28




      statutory or constitutional question beyond debate.”136 To defeat the defense of qualified

      immunity, a plaintiff must show: (1) that the official violated a statutory or constitutional right,

      and (2) that the right was clearly established at the time of the challenged conduct.”137

             As noted by the United States Supreme Court, while qualified immunity "does not

      require a case directly on point for a right to be clearly established, existing precedent must have

      placed the statutory or constitutional question beyond debate."138 This "clearly established law

      should not be defined 'at a high level of generality.'"139 Instead, it must be "particularized to the

      facts of the case. Otherwise, plaintiffs would be able to convert the rule of qualified immunity ...

      into a rule of virtually unqualified liability simply by alleging violation of extremely abstract

      rights." 140 This burden requires Plaintiff to identify a "case where an officer acting under similar

      circumstances as [each of the defendants] was held to have violated the [a person’s constitutional

      rights]."141 An “an "allegation of malice is not sufficient to defeat [qualified] immunity if the

      defendant acted in an objectively reasonable manner."142

             The undisputed material facts here plainly show Deputy Comeaux acted reasonably at all

      times during this encounter. "Probable cause to arrest exists 'where "the facts and circumstances

      within [the arresting officers'] knowledge and of which they had reasonably trustworthy

      information [are] sufficient in themselves to warrant a man of reasonable caution in the belief

      that" an offense has been or is being committed.'"143




136
    Whitney v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013) (citations omitted.
137
    Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (citation omitted).
138
    White v. Pauly, --- U.S. ---, 137 S. Ct. 548, 551 (2017).
139
    Id. at 552.
140
    Id.
141
    Id.
142
    Malley v. Briggs, 475 U.S. 335, 341, 89 L. Ed. 2d 271, 106 S. Ct. 1092 (1986) (emphasis added).
143
    United States v. Lee, 962 F.2d 430, 435 (5th Cir. 1992) (quoting United States v. Preston, 608 F.2d 626, 632 (5th
Cir.1979)).

      89211/461228
                                                           Page 23
           Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 24 of 28




             Where, as here, an officer asserts the defense of qualified immunity on such a claim,

     "there must not even arguably be probable cause for the search and arrest for immunity to be

     lost" because "qualified immunity gives ample room for mistaken judgments by protecting all

     but the plainly incompetent or those who knowingly violate the law."144 Thus, in evaluating a

     false arrest claim in which the defendant has asserted a qualified immunity defense at the

     summary judgment stage, the Court must assess the summary judgment evidence and determine

     whether "a reasonable officer could have concluded that there was probable cause upon the facts

     then available to him."145 The burden of overcoming a defendant's assertion of qualified

     immunity rests with the plaintiff.146

              The reasonable and trustworthy information available to Deputy Comeaux at the time he

     arrested Mr. Magee suggested that Mr. Magee had committed at least several crimes. As such,

     probable cause existed for the Plaintiff’s arrest. Therefore, the Plaintiff’s claims with respect to

     Deputy Comeaux’s investigation, his arrest, and his pre-trial detention must be dismissed as

     probable cause supported the Plaintiff’s arrest and existed for the proceedings against the

     Plaintiff. As such, Deputy Comeaux is alternatively entitled to qualified immunity.

V.           MR. MAGEE’S CONSPIRACY CLAIMS AGAINST DEPUTY COMEAUX MUST
             BE DISMISSED

             42 U.S.C. § 1983 does not create substantive rights; instead, it provides a right of action

     for violation of statutory and constitutional rights.147 A plaintiff must show that he has asserted a

     recognized liberty or property interest within the purview of the constitution, and that he was


     144
         Brown v. Lyford, 243 F.3d 185, 190 (5th Cir. 2001) (internal quotations omitted).
     145
         Brown, 243 F.3d at 190; see Saucier v. Katz, 533 U.S. 194, 205, 121 S. Ct. 2151, 150 L. Ed. 2d 272 (2001)
     (under the second or "clearly established" prong of the qualified immunity analysis, "if the officer's mistake as to
     what the law requires is reasonable . . . the officer is entitled to the [qualified] immunity defense").
     146
         See Floyd, 351 Fed. Appx. at 893.
     147
         McGregor v. Louisiana State University Board of Supervisors, 3 F.3d 850, 867 (5th Cir. 1993) (citing Chapman v.
     Houston Welfare Rights Org., 441 U.S. 600, 618 (1979).

     89211/461228
                                                           Page 24
      Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 25 of 28




intentionally or recklessly deprived of that interest by a person acting under color of state law. 148

Furthermore, Mr. Magee has sued Sheriff Smith only in his official capacity as the Sheriff of St.

Tammany Parish; however, to the extent the Mr. Magee attempts to argue he has sued Sheriff

Smith individually under the very same conspiracy theory as discussed in this section, such

claims must be dismissed for the reasons set out herein vis-à-vis Deputy Comeaux.

         First, even though conspiracy claims under § 1983 need not meet a “probability

requirement at the pleading stage,” plaintiffs must meet the Twombly “plausibility requirement”

by pleading enough facts to raise a reasonable expectation that discovery will reveal evidence of

an illegal agreement.149 In other words, plaintiffs’ facts, when placed in a context, must raise “a

suggestion of a preceding agreement, not merely parallel conduct that could just as well be

independent action.”150

         Here, even under the most liberal interpretation of Mr. Magee’s several and amended

complaints, Mr. Magee has failed to meet his burden of pleading enough facts to raise an

expectation that discovery will reveal evidence of an illegal agreement between Det. Stephens,

Deputy Comeaux and the STPSO or with members of the St. Tammany Parish District

Attorney’s Office. Indeed, except for Mr. Magee’s own self-serving, conclusory allegations

suggesting that a conspiracy existed, Mr. Magee has failed to plead even a single fact that would

plausibly support a claim for conspiracy. At most, what little Mr. Magee has pleaded would only

amount to conduct that could just as well be independent action.

         Mr. Magee has failed to plead anything more than conclusory statements alleging a

conspiracy, and he is unable to offer any evidence to show the existence of any agreement

148
    Walton v. Alexander, 44 F. 3d 1297 (5th Cir. 1995); Griffith v. Johnston, 899 F.2d 1427, 1435 (5th Cir. 1990).
149
    Jabary v. City of Allen, 547 Fed. Appx. 600, 610, 2013 U.S. App. LEXIS 23628, *26, 2013 WL 6153241; Bell
Atl. Corp. v. Twombly, 550 U.S. 544 (2006).
150
    Jabary v. City of Allen, 547 Fed. Appx. 600, 610, 2013 U.S. App. LEXIS 23628, *26, 2013 WL 6153241.

89211/461228
                                                      Page 25
            Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 26 of 28




      between any of the STPSO defendants and/or members of the District Attorney’s office.

      “Unsubstantiated assertions are not competent summary judgment evidence. The party opposing

      summary judgment is required to identify specific evidence in the record and to articulate the

      precise manner in which that evidence supports the claim.”151 Accordingly, Mr. Magee’s

      conspiracy claims against the STPSO defendants must be dismissed with prejudice based on Mr.

      Magee’s total lack of any evidence to support a conspiracy.

VI.            PLAINTIFF’S EQUAL PROTECTION                                  CLAIMS          AGAINST        DEPUTY
               COMEAUX MUST BE DISMISSED

               Mr. Magee has also alleged violations to his Fourteenth Amendment right to equal

      protection. In particular, Mr. Magee has alleged numerous times within his complaint that

      “Defendants Concerted Unlawful and Malicious Subsequent Arrests and Charges deprived Mr.

      Magee of his liberty . . . and his right to equal protection of the laws.”152 Mr. Magee makes no

      specific allegation of any action taken by Deputy Comeaux that violated his right to equal

      protection.

               First, this Court should dismiss any Equal Protection claims against Deputy Comeaux as

      Mr. Magee has failed to comply with the pleading standards set out by the Supreme Court in

      Twombly and Iqbal. "A pleading that offers 'labels and conclusions' or 'a formulaic recitation of

      the elements of a cause of action will not do.'"153 All of the factual allegations merely state that

      the defendants undertook their wrongful activities because of Mr. Magee’s race, yet he fails to

      elaborate on the causal connection between his alleged mistreatment and his membership in this

      protected class. Although his statements are consistent with an equal protection claim, they fail




      151
          Ragas v. Tennessee Gas Pipeline Co., 136 F.3d 455 (5th Cir. 1998) (internal citations omitted).
      152
          See e.g., Rec. 59, pg. 11, ¶ 60.
      153
          Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

      89211/461228
                                                            Page 26
             Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 27 of 28




       to "'nudge his claim of purposeful discrimination across the line from conceivable to

       plausible.'"154

                Second, even if the Plaintiff had pleaded with sufficient particularity to state an equal

       protection claim against Deputy Comeaux, which is denied, any such claims must be dismissed

       as the Plaintiff cannot put forward any evidence to show he received treatment different from

       other similarly situated persons or that this alleged unequal treatment stemmed from

       discriminatory intent.155 Absent any evidence to support differential treatment or discriminatory

       animus vis-à-vis Deputy Comeaux, any such equal protection claims against him must be

       dismissed.

VII.            THIS COURT SHOULD DECLINE TO EXERCISE JURISDICTION OVER ANY
                REMAINING STATE LAW CLAIMS.
                In addition to the numerous § 1983 claims filed by Plaintiff, Plaintiff has also asserted

       various claims under Louisiana State law, including claims for “false arrest, false imprisonment,

       assault, battery and extortion, malicious prosecution, race-based prosecution, retaliation and

       others . . . .”156 Defendants respectfully suggest that they are entitled to this Motion for Summary

       Judgment to dismiss all of Plaintiff’s claims, including Plaintiff’s § 1983 and state law claims.

       St. Tammany Parish Sheriff’s Deputies are authorized and empowered by a governmental entity

       (the Sheriff) to perform duties which relate to the governmental function of maintaining peace

       and order.157 The decision to issue a summons or make an arrest normally lies within the




       154
           Iqbal, 556 U.S. at 683 (quoting Twombly, 550 U.S. at 570).
       155
           Bowlby v. City of Aberdeen, Miss., 681 F.3d 215, 227 (5th Cir. 2012) ("To state a claim of racial discrimination
       under the Equal Protection Clause and section 1983, the plaintiff must allege and prove that she received treatment
       different from that received by similarly situated individuals and that the unequal treatment stemmed from a
       discriminatory intent.").
       156
           See, R. Doc. 59, pg. 17, ¶ 87.
       157
           Persilver v. Louisiana Dept. of Transp., 592 So. 2d 1344, 1349 (La. App. 1st Cir. 1991) (citing Nichols v.
       Nichols, 556 So. 2d 876, 878 (La. App. 2d Cir.), writ not considered, 561 So. 2d 92 (La. 1990)).

       89211/461228
                                                              Page 27
      Case 2:14-cv-01554-JTM-JVM Document 99-10 Filed 12/03/19 Page 28 of 28




discretion of law enforcement officials, and therefore, the exercise of that discretion should not

result in civil liability.158

        However, in the event that this Court dismisses Plaintiff’s § 1983 claims and some, but

not all, of Plaintiff’s state law claims, Defendants respectfully request that this court decline to

exercise supplemental jurisdiction over any of the remaining state law claims. Defendants’

request is based on 28 U.S.C. § 1367(c), which permits a court, in its discretion, to decline to

exercise supplemental jurisdiction over a claim when the court has dismissed all claims over

which it has original jurisdiction.

                                               CONCLUSION

        For these reasons, Defendants, Sheriff Smith and Deputy Comeaux, respectfully submit

there are no genuine issues of material fact and that they are entitled to summary judgment

dismissing all state and federal law claims levied against them in this action.



                                                     Respectfully submitted,

                                                     MILLING BENSON WOODWARD, LLP

                                                     s/ Chadwick W. Collings
                                                     CHADWICK W. COLLINGS (#25373)
                                                     ANDREW R. CAPITELLI (#31649)
                                                     CODY J. ACOSTA (#37005)
                                                     68031 Capital Trace Row
                                                     Mandeville, LA 70471
                                                     Telephone: (985) 292-2000
                                                     Facsimile:   (985) 292-2001
                                                     ccollings@millinglaw.com

                                                     Attorneys for Sheriff Smith and Chris Comeaux


Dated: December 3, 2019
158
  La. C.Cr.P. art. 213; La. R.S. 9:2798.1(B); Millet v. Jacques, 2011-0247 (La. App. 1 Cir. 9/19/11), 2011 La. App.
Unpub. LEXIS 561, 2011 WL 4349402 (unpublished).

89211/461228
                                                     Page 28
